Citation Nr: 1237054	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  06-33 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus type II and/or ischemic heart disease/coronary artery disease.

2.  Entitlement to service connection for peripheral neuropathy (PN) as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2010, the Board remanded the issues listed on the title page of this decision for additional development.  The case now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the September 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that in September 2010 the issue of entitlement to service connection for a heart disorder was also remanded.  However, during the pendency of the appeal, presumptive service connection for ischemic heart disease/coronary artery disease (CAD), was granted by a rating decision in December 2010.  As such is a full grant of the benefit sought on appeal, this issue is no longer before the Board.

The issue of entitlement to service connection for PN is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. 



FINDING OF FACT

Hypertension is not shown to be caused or aggravated by the Veteran's service-connected diabetes mellitus type II or ischemic heart disease/coronary artery disease.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006), (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 


In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2005 letter, sent prior to the initial unfavorable decision issued in September 2005, and July 2006 and September 2010 letters advised the Veteran of the evidence and information necessary to substantiate his secondary service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  In this regard, the Board notes that the May 2005 letter only addressed the information and evidence necessary to substantiate the Veteran's service connection claim on a direct basis whereas the Veteran specifically claimed that his hypertension is related to his diabetes mellitus.  Therefore, pursuant to the Board's September 2010 remand directives, he was advised in a September 2010 letter that, in order to award secondary service connection for hypertension, the evidence must demonstrate that such was caused or aggravated by a service-connected disability.  

In this regard, the Board observes that the Veteran was service-connected for ischemic heart disease/coronary artery disease during the course of the appeal and, in the April 2012 supplemental statement of the case, the AOJ denied his claim of entitlement to service connection for hypertension as secondary to diabetes mellitus and his heart disability.  While the VCAA notice letters do not specifically reference the Veteran's claim as secondary to his heart disability, the Board finds that the September 2010 letter advised him of how to substantiate a claim of secondary service connection in general.  Moreover, a reasonable person could be expected to understand from the April 2012 supplemental statement of the case what was needed to substantiate the Veteran's claim as secondary to his heart disability such that no prejudice to him results from the Board considering this aspect of his claim.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  Specifically, such document informed the Veteran that the evidence failed to show that his hypertension was caused or aggravated by his service-connected heart disability.  

Additionally, the July 2006 and September 2010 letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

While the July 2006 and September 2010 letter were issued after the initial September 2005rating decision, the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the July 2006 and September 2010 letters were issued, the Veteran's claim was readjudicated in the October 2006 statement of the case and March 2008 and April 2012 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded VA examinations in July 2005 and February 2011 with an addendum opinion obtained in March 2012 in order to adjudicate the claim decided herein.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his treatment records and claims file; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.    

As indicated previously, in September 2010, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, proper VCAA notice regarding all aspects of his claim was provided to the Veteran, VA treatment records have been obtained, and the Veteran was afforded a VA examination in February 2011 with an addendum opinion obtained in March 2012 so as to determine the nature and etiology of his hypertension in accordance with the remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist with respect to the issue of hypertension.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

The Veteran contends that his hypertension is caused or aggravated by his service-connected diabetes mellitus type II or his ischemic heart disease/coronary artery disease.  The Board notes that the Veteran does not allege, nor does the record reflect, that he first manifested hypertension during service or that such is otherwise related to service on a direct or presumptive basis.  In this regard, the Veteran's service treatment records are negative for complaints, treatment, or diagnoses of hypertension.  Likewise, there is no evidence that his hypertension manifested to a compensable degree within one year of his service discharge in July 1968.  Rather, the Veteran has claimed that he currently has hypertension as a result of his service-connected diabetes mellitus.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310  has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has established that a current disability exists, namely hypertension.  In this regard, private treatment records show diagnoses of hypertension beginning in September 2002.  Additionally, private treatment records from Dr. A. show consistent diagnoses of hypertension, and note that it was controlled in January 2005.  Similarly, VA medical treatment records from the Montgomery, Alabama, VA Medical Center (MC) dated July 2007 to December 2010 consistently reflect a history of hypertension and prescription of continuous medication for its control.  Additionally, the VA examiner who evaluated the Veteran in February 2011 diagnosed essential hypertension.  Based on the foregoing, the Board finds that the Veteran has a current diagnosis of hypertension. 

The Board further notes that the Veteran is currently service-connected for diabetes mellitus and ischemic heart disease/coronary artery disease.  Therefore, the remaining inquiry is whether such service-connected disabilities caused or aggravated the Veteran's hypertension.

In this regard, the Board observes that the Veteran, as a layperson, is competent to describe symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent that the Veteran reports that he developed hypertension as secondary to diabetes mellitus or CAD, the determinative question in this case involves a complex medical diagnosis and nexus opinion.  In this regard, hypertension, diabetes mellitus, and CAD are all diagnosed by special testing.  Moreover, determining the impact diabetes mellitus or CAD has on hypertension involves complicated medical principles, to include disease processes.  As a lay person without apparent clinical expertise, the Veteran is not competent to provide a probative opinion on a complex medical matter such as the etiology of his hypertension.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on medical causation.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Therefore, the Veteran's contentions, standing alone, are insufficiently probative to establish that his hypertension was caused or aggravated by his diabetes mellitus or CAD.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).

The Board further finds that the probative competent medical evidence of record does not support the Veteran's claim.  A letter from private physician Dr. A, dated September 2005, states that his private treatment records contained evidence of elevated BUN and creatinine ratio, "suggesting the possibility of...some hypertensive [diabetes-] related disease."  However, Dr. A's treatment records dating September 2002 to January 2005 never connect the diagnosis of hypertension to diabetes.  Likewise, none of the VA treatment records diagnosing hypertension connect it to the Veteran's diabetes or CAD.

The February 2011 VA examiner reviewed the earlier VA examination reports, service treatment records, VA medical records, and physically examined the Veteran, administering diagnostic tests.  She opined that the hypertension was not a chronic complication of diabetes because his urine microalbumin was normal.  Further, there was no evidence that the Veteran's blood pressure had been aggravated by diabetes, or indeed, by any factor, as it had been well-controlled since his last VA examination and there was no documentation in his VA cardiology medical records of severe hypertension.  Finally, the examiner noted that the record was devoid of documentation supporting a claim that a medical connection existed between the Veteran's current essential hypertension and his active military service.

The same VA examiner offered an addendum opinion in March 2012, stating that the hypertension is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's diabetes mellitus because there is no evidence of diabetic renal change, the urine microalbumin is normal, and the Veteran developed hypertension as a consequence of aging.  She further opined that there was no current medical literature suggesting that the Veteran's service-connected CAD could cause hypertension.  Moreover, there was no evidence in the claims file supporting a medical connection between the Veteran's CAD and his hypertension.  Finally, the VA examiner opined that there was no evidence in the claims file of any aggravation, or permanent worsening, of the Veteran's hypertension.  Therefore, she opined the hypertension was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness, to include CAD.

The Board finds that the VA examiner's opinion is both competent and credible and, therefore, probative.  The opinion is well-reasoned, detailed, consistent with the other evidence of record, and included consideration of the relevant history and medical principles.  Moreover, the examiner sufficiently discussed the underlying rationale of her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Dr. A's letter is entitled to less probative weight than the VA examiner's opinion as such does not include an underlying rationale or a thorough record review.  Moreover, the opinion is couched in speculative terms.  Specifically, he states that the Veteran's elevated BUN and creatinine ratio "suggest[ed] the possibility of...some hypertensive [diabetes-] related disease."  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102; see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97   (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  Therefore, as Dr. A's  opinion lacks an underlying rationale, does not include a thorough record review, and is speculative in nature, the Board accords it little probative weight. 

Based on the foregoing, the Board finds that the probative evidence of record does not show hypertension to be due to or aggravated by the Veteran's service-connected diabetes mellitus or CAD.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension as secondary to service-connected diabetes mellitus type II and/or ischemic heart disease/coronary artery disease is denied. 	


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for PN so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran claims that his PN is caused or aggravated by his service-connected diabetes mellitus type II.  In September 2010, the Board remanded the case in order to afford the Veteran a VA examination with an opinion regarding his claim of secondary service connection.  In its remand, the Board specifically mentioned two pieces of evidence: Dr. A's 2005 letter suggesting sympathetic neuropathy with complaints of chronic diabetic changes confined to the legs; and a September 2007 VA treatment record assessing paresthesias that was most likely diabetic.  As such, the Veteran was afforded a VA examination in February 2011 and an addendum opinion was obtained in March 2012.

The VA examiner stated that she did not locate any VA treatment records showing current neuropathy due to or aggravated by diabetes.  She did not discuss Dr. A's letter, private treatment records, or the September 2007 VA treatment record.  The VA examiner opined that there was no clear evidence in the record of PN or diabetic neuropathy, and concluded that because there was no current PN, it was less likely than not related to the Veteran's diabetes mellitus.  The examiner stated that "no medical evidence was identified in the claims file to diagnose diabetic peripheral neuropathy in any extremity."  The VA examiner did not address aggravation, as she did not find any current PN.

The Board further notes that in a VA treatment record dated September 17, 2008, the VA primary care physician diagnosed PN and prescribed a trial of Elavil.  In January 2009, the Veteran was continuing to complain of tingling and burning sensation in his thighs and toes.  The VA examiner did not discuss any of these records, including the clear diagnosis of PN on September 17, 2008.  

The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran filed his claim in April 2005, and has at least one diagnosis of PN during the pendency of the appeal, in September 2008.  Though the VA examiner did not diagnose any PN when she examined the Veteran in February 2011, the record contains evidence that he had such a disability during the pendency of his appeal.  However, the VA examiner's opinion and DBQ addressed neither aggravation nor secondary causation with respect to the symptoms and diagnoses in the VA treatment records in 2007, 2008, and 2009.  The Board has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, the Board finds an addendum opinion is necessary in order to render a fully informed decision.  38 U.S.C.A. § 5103A (d); Barr, supra.  In rendering such opinion, the examiner must discuss whether the "most likely diabetic" paresthesias noted in 2007, PN diagnosed in 2008, and continued burning and tingling in thighs and toes in 2009 were due to or aggravated by the Veteran's diabetes mellitus.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the claims file and a copy of this remand to an appropriate specialist for an addendum opinion.  The examination report should note that review of the claims file and this remand took place.  The examiner is requested to provide an opinion, based on a review of the claims folder and utilizing sound medical principles, addressing whether any PN diagnosed during the appeal period is at least as likely as not (50% or greater probability) caused or aggravated by the Veteran's service-connected diabetes mellitus.

Specifically, the examiner must address the VAMC treatment records dated in 2007, 2008, and 2009 which include diagnosis of PN and description of paresthesias that is "most likely diabetic."  The examiner should also discuss the 2005 letter from private physician Dr. A.

All opinions expressed should be accompanied by supporting rationale in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


